UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL DANNY JONES, a/k/a Jay,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-03-105; CA-05-164-2)


Submitted:   February 24, 2006            Decided:   March 14, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Danny Jones, Appellant Pro Se.    Darryl James Mitchell,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daniel Danny Jones seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                     This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner      satisfies     this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252   F.3d       676,    683    (4th   Cir.   2001).    We   have

independently reviewed the record and conclude that Jones has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED




                                           - 2 -